Filed:    March 19, 1997


                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT



                              No. 96-2552
                            (CA-96-1456-A)



Michael R. Fuller, et al,

                                              Plaintiffs - Appellants,

          versus

Commonwealth of Virginia,

                                                 Defendant - Appellee.




                              O R D E R


    The Court amends its opinion filed March 10, 1997, as follows:

    On the cover sheet, section 3, line 2 -- the district judge's
name is corrected to read "James C. Cacheris, Chief District

Judge."

                                       For the Court - By Direction



                                             /s/ Patricia S. Connor

                                                         Clerk
                            UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2552



MICHAEL R. FULLER; NANCY J. HALSTEAD,

                                          Plaintiffs - Appellants,

          versus

COMMONWEALTH OF VIRGINIA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.      James C. Cacheris, Chief
District Judge. (CA-96-1456-A)


Submitted:   February 27, 1997            Decided:   March 10, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Michael R. Fuller, Nancy J. Halstead, Appellants Pro Se. Rita
Marie Sampson, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Rich-
mond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellants appeal the district court's order denying their

motion to remove their state criminal prosecution from the Common-

wealth of Virginia to a federal court. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Fuller
v. Virginia, No. CA-96-1456-A (E.D. Va. Oct. 10, 1996). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3